Title: To James Madison from Louis-André Pichon, 22 March 1802
From: Pichon, Louis-André
To: Madison, James


March 22d. 1802.
Mr. Pichon offers his respects to Mr Madison and begs leave to give him the trouble of perusing and forwarding to the Secretary of the Treasury the inclosed paper which relates to the already mentioned subject of drafts on france. Mr P. after a conversation on that topic with the Secretary of the treasury has thought it might conduce to a compliance of Mr P.[’s] wishes to State his proposals in writing. Indeed the more Mr P. reflects on the subject, the more he persuades himself that the mode proposed would subject the Executive Govent. of the United States to no not the smallest grounded reproach, for an undue facility to a foreign government it being a matter in the mere course of the negociations which the Treasury must make every day to remit to Europe, and turning altogether on the ideas which the treasury may entertain of the solvability or insolvability of the French Treasury; and the negon. proposed if the same is believed to exist, being expedient as well to the American as to the French Treasury: it is indeed to Mr Pichon and to the army at St Domingo of great importance and is so far a circumstance where it is in the power of the U. S., merely by pursuing their own concern, to show france an amicable and well wishing disposition.
Mr. Pichon sets off to morrow for Philadelphia where he requests Mr Madison to forward him within four days if convenient his answer to the last note of Mr P. on St Domingo; Mr P. going to Phila. on purpose to dispatch the Cutter arrived from france back to Brest. Mr. Pichon will repair to the State office to take Mr Madison’s command: this is a memorandum in case he does not meet him there. Mr Pichon will make but a stay of a few days at Phila. If Mr Madison will also forward his dispatches for Mr Livingston & Mr Skipwith they will be delivered to the captain with Mr Pichon’s packets.
 

   
   RC and enclosure (NHi: Gallatin Papers).



   
   The “inclosed paper” was a letter from Pichon to Gallatin, 22 Mar. 1802 (4 pp.), requesting the secretary of the treasury to buy French government bills of exchange totaling $400,000 issued to purchase supplies for the Leclerc expedition at Saint-Domingue. Pichon attempted to convince Gallatin the purchase would benefit both sides: the French would not have to sell large numbers of bills in the public market, and the U.S. would have an easy way of remitting funds to Europe. JM forwarded Pichon’s letter to Gallatin on the same day (JM to Gallatin, 22 Mar. 1802 [ibid.; 1 p.; docketed by Gallatin, “Pichon wanting to sell his bills to Govt. for relief of San Domingo. Rejected by me”]).


